32 U.S. 625 (____)
7 Pet. 625
THE HEIRS OF P.F. DUBOURG DE ST COLOMBE, APPELLANTS
v.
THE UNITED STATES.
Supreme Court of United States.

The case was argued by Mr Livingston, in a printed argument, for the appellants; and by Mr Taney, attorney-general, for the United States.
Mr Chief Justice MARSHALL delivered the opinion of the Court.
The United States had obtained judgment against P.F. Dubourg de St Colombe, in his lifetime, for a large sum of money. This judgment was revived after his death; or in the law language of Louisiana, declared executory; and the property of which he died possessed, ordered to be seized and sold to satisfy the demand of the United States.
The heirs of P.F. Dubourg de St Colombe filed their bill, praying an injunction to stay proceedings at law on this judgment.
The bill alleges that the estate of their parents was held in common at the death of their mother, and that the moiety belonging to their mother descended at her death on them, and was not liable for debts, afterwards contracted by their father. It also alleges that they were infants, and that their father took possession of their estate, which he had wasted to an amount exceeding his effects in their hands. The law of Louisiana, they say, gave them a lien at the death of their mother on all the estate of their father, to the extent of this waste, exempt from the claim of any subsequent creditor.
*626 Several witnesses were examined, and several documents filed to prove the amount of the estate, at the death of their mother. The accounts are complex and intricate. The judge examined them, and being of opinion that the estate was insolvent at the death of the mother, dissolved the injunction and decreed costs. This has been understood to be a final decree, and to be equivalent to dismissing the bill. The plaintiffs appealed to this court.
We are of opinion that a complex and intricate account is an unfit subject for examination in court, and ought always to be referred to a commissioner to be examined by him and reported, in order to a final decree. To such report the parties may take any exceptions and thus bring any question they may think proper before the court. The decree therefore is reversed, and the cause remanded to the court of the United States for the eastern district of Louisiana, with directions to refer the account to a commissioner, with instructions to settle and report the amount of the estate at the death of the wife, in order to a final decree; and to state such matters specially as he may think necessary, or as either party may require.